DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	The applicant reasons the protection layer 140, 140a of prior art Koo cannot be an attachment layer. However, the Examiner disagrees based on the configuration of the anti-reflective film as shown in figure 13 of Koo.
The amended claim 1 element discloses “the attachment layer being laminated on the uneven portions of the transparent substrate and the anti-scattering film being laminated on the attachment layer, wherein the attachment layer penetrates into the recesses of the uneven portions, thereby providing a transparency to the transparent member”. With respect to figure 13 of Koo, the high hardness coating layer 120 comprises a plurality of protrusions 124 with a pyramid shape or other shape which is interpreted as the “transparent substrate” of the claim. The first 130 and second 140 protection layers have a structure that fills in and covers the moth-eye pattern ME of the high hardness layer 120. The protection layers 140n are interpreted as the “attachment layer” of the claim since the protection layers “being laminated on the uneven portion of the transparent substrate (high hardness coating layers 120). The protection layer 150-1 of Koo is interpreted as the “anti-scattering film” laminated to the “attachment layer” of the claim. Lastly, the prior art Koo discloses this construction forms the anti-reflective film 100i and “thereby providing a transparency to the transparent member”. 
The following rejection is further edited for clarity.

Terminal Disclaimer
The terminal disclaimer filed on 22 December 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,969,826 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over KOO et al. US 2016/0370505 in view of KIM et al. US 2019/0023860.
	As to claim 1, Koo teaches a transparent member for a window or a touch screen of a portable device (figures 10 and 13, paragraphs 0003 and 0132, anti-reflective transparent film 100i attached to cover glass or display of an electronic device), the transparent member comprising:
a transparent substrate having uneven portion formed in a surface thereof wherein the fine uneven portions is formed of protrusions and recesses between neighboring protrusions (figures 1-3 and 11-13, paragraphs 0068-0076, film 100i comprises high harness coating layer 
a laminated sheet including an anti-scattering film and an attachment layer, the attachment layer being laminated on the uneven portions of the transparent substrate, the anti-scattering film being laminated on the attachment layer, wherein the attachment layer penetrates into the recesses of the uneven portions and an uneven surface is formed between the uneven portion and the attachment layer thereby providing a transparency to the transparent member (figures 10 and  13, paragraph 0123-0132,  the attachment layer is interpreted as first protection layer 130 and/or second protection layer 140 to include a structure that covers and fills the uneven convex portion and concave portion of the hard coating layer 120; paragraph 0077, the moth-eye pattern ME prevents the reflection of light),
wherein the fine uneven portions include a first uneven portion formed at an edge portion of the transparent substrate and a second uneven portion formed at a central portion of the transparent substrate (figures 11 and 13, paragraphs 0076, 0128 and 0134, the edge and central portion of the high hardness coating layer 120, the “transparent substrate” has a structure includes protrusion 124 comprising a cone or polypyramid shape).
	Koo teaches a multilayer anti-reflective film 100i comprising an upper protection layer 150-1 laminated to the second protection layer 140, figure 13, paragraphs 0132-0135, but does not explicitly teach the layer includes an anti-scattering film.
	Kim teaches a flexible window film 100 which may be attached to a display part of an electronic device that includes a base layer 110 and a coating layer 120, figure 1, paragraphs 0045-0047. Kim also teaches functional surface layers may be formed as discrete layers independent but on the surface of the coating layer 120 that provide additional functions such as 
	Since Kim also teaches an optically transparent flexible display/window film, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the upper protection layer of Koo to include other desired functional surface layers as taught by Kim to provide additional advantages including anti-scattering or anti-glare to the display film.

As to claim 2 with respect to claim 1, Koo teaches the transparent substrate includes one selected from a glass substrate, a plastic substrate, and a stack substrate in which the glass substrate and the plastic substrate are stacked (paragraph 0072, transparent material of transparent substrate 110 of the second protection layer 140 laminated to the substrate 110 includes one of a tempered glass, transparent film, fuse silica, quartz, glass, a polymer and a glass wafer; paragraphs 0074-0080, attached high hardness coating layer 120 may include a siloxane based material),

As to claim 3 with respect to claim 1, Koo teaches the attachment layer is detachably laminated on the uneven portions of the transparent substrate (figures 10 and 13, paragraph 128, second protection layer 140 covers first protection layer 130 comprises a structure that covers the moth-eye pattern and is uneven according to the convex portion and concave portion of the substrate/ hardness layers 110/ 120).



As to claim 5 with respect to claim 1, Koo teaches the fine uneven portions are arranged in a pattern selected from a line pattern, a grid pattern, an island pattern, and a combination thereof (figures 11 and 13, paragraphs 0074-0075 and 0128, high hardness coating layer 120 includes protrusion 124 with a constant pitch and uniformly disposed on the base layer 122 or part of the material used for layer 120 to form the moth-eye pattern ME).

As to claim 6 with respect to claim 1, Koo teaches the fine uneven portions have a shape selected from a cylindrical shape, a hemispheric shape, a pyramid shape, a prismoid shape, and a combination thereof (figures 11 and 13, paragraphs 0076 and 0128, coating layer 120 includes protrusion 124 comprising a cone or polypyramid shape).

Allowable Subject Matter
Claims 7, 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE J JACKSON whose telephone number is (571)272-7890.  The examiner can normally be reached on 7:30-4:30 M-TH; 8-2 FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571 270 5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BLANE J JACKSON/Primary Examiner, Art Unit 2644